

 
SETTLEMENT AGREEMENT
 
This settlement agreement is made and entered into as of this 17th day of May
2011 (the “Settlement Agreement”), by and between Hudson Bay Fund LP (“Hudson
Bay Fund”), with its principal place of business located at 120 Broadway, 40th
Floor, New York, New York 10271, and Hudson Bay Master Fund Ltd. f/k/a Hudson
Bay Overseas Fund, Ltd. (“Hudson Bay Master Fund” or “Hudson Bay Overseas
Fund”), with its principal place of business located at 87 Mary Street, George
Town, Grand Cayman, KY1-9002, Cayman Islands (together, “Hudson Bay”), and World
Surveillance Group Inc. f/k/a Sanswire Corp. and Globetel Communications Corp.
(“WSGI”), with its principal place of business located at State Road 405,
Building M6-306A, Room 1400, Kennedy Space Center, Florida 32815 (collectively,
the “Parties”).
 
RECITALS
 
           WHEREAS, on or about October 6, 2006, WSGI, upon specified terms and
conditions, issued (i) Class A Common Stock Purchase Warrant No. 2006-A-10 and
Class B Common Stock Purchase Warrant No. 2006-B-10, to Hudson Bay Fund, each
entitling Hudson Bay Fund to purchase or acquire from WSGI, at any time within a
five-year period, up to 194,818 fully paid and non-assessable shares of the
common stock of WSGI; (ii) Class A Common Stock Purchase Warrant No. 2006-A-12
and Class B Common Stock Purchase Warrant No. 2006-B-12, to Hudson Bay Fund,
each entitling Hudson Bay Fund to purchase or acquire from WSGI, at any time
within a five-year period, up to 184,133 fully paid and non-assessable shares of
the common stock of WSGI; (iii) Class A Common Stock Purchase Warrant No.
2006-A-9 and Class B Common Stock Purchase Warrant No. 2006-B-9, to Hudson Bay
Overseas Fund, each entitling Hudson Bay Overseas Fund to purchase or acquire
from WSGI, at any time within a five-year period, up to 83,493 fully paid and
non-assessable shares of the common stock of WSGI; and (iv) Class A Common Stock
Purchase Warrant No. 2006-A-13 and Class B Common Stock Purchase Warrant No.
2006-B-13, to Hudson Bay Overseas Fund, each entitling Hudson Bay Overseas Fund
to purchase or acquire from WSGI, at any time within a five-year period, up to
78,914 fully paid and non-assessable shares of the common stock of WSGI
(collectively, the “Warrants”).  For the purposes hereof, Class A Common Stock
Purchase Warrant No. 2006-A-10, Class A Common Stock Purchase Warrant No.
2006-A-12, Class A Common Stock Purchase Warrant No. 2006-A-9, and Class A
Common Stock Purchase Warrant No. 2006-A-13 are collectively known as the “Class
A Warrants,” and Class B Common Stock Purchase Warrant No. 2006-B-10, Class B
Common Stock Purchase Warrant No. 2006-B-12, Class B Common Stock Purchase
Warrant No. 2006-B-9, and Class B Common Stock Purchase Warrant No. 2006-B-13
are collectively known as the “Class B Warrants.”
 
 
 

--------------------------------------------------------------------------------

 
 
           WHEREAS, on May 5, 2009, Hudson Bay partially exercised the Class A
Warrants and sought to purchase 9,283,352 shares of validly issued, fully paid
and non-assessable shares of common stock of WSGI, on a “cashless” basis, at the
price of $0.03115 per share (the “Class A Notice of Exercise”).
 
           WHEREAS, on June 16, 2009, Hudson Bay filed an action against WSGI in
the Supreme Court of the State of New York (the “Supreme Court Action”), styled
Hudson Bay Fund LP and Hudson Bay Overseas Fund, Ltd. v. Sanswire Corp. f/k/a
Globetel Communications Corp. (Index No. 650366/09), seeking to enforce the
Class A Notice of Exercise and other rights.
 
           WHEREAS, WSGI denied liability to Hudson Bay in connection with the
Supreme Court Action.
 
WHEREAS, on March 3, 2011, the Honorable Bernard J. Fried, J.S.C., in the
Supreme Court Action, granted partial summary judgment in favor of Hudson Bay
and ordered WSGI, inter alia, to issue to Hudson Bay 9,283,352 shares of WSGI
common stock pursuant to the Class A Warrants and the Class A Notice of
Exercise, and to reimburse Hudson Bay the legal expenses it has incurred in
connection with the Supreme Court Action.
 
 
2

--------------------------------------------------------------------------------

 
 
 
WHEREAS, on April 11, 2011, Hudson Bay partially exercised the Class B Warrants
and sought to purchase 7,100,001 shares of validly issued, fully paid and
non-assessable shares of common stock of WSGI, on a “cashless” basis, at the
price of $0.03115 per share (the “Class B Notice of Exercise”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and in order to avoid the inconvenience of
further litigation, the Parties hereby agree as follows:
 
TERMS OF SETTLEMENT
 
1.           Issuance of Stock to Hudson Bay.  WSGI agrees to issue, assign and
transfer (i) to Hudson Bay Fund, 9,298,346 valid, fully paid and non-assessable
shares of common stock of WSGI (the “Hudson Bay Fund Shares”), and all right,
title and interest therein, free and clear of any mortgage, lien, pledge,
option, security interest, claim, charge, restriction or encumbrance of any kind
whatsoever (other than the sales restrictions contained in paragraph 5 of the
Settlement Agreement); and (ii) to Hudson Bay Master Fund, 3,985,006 valid,
fully paid and non-assessable shares of common stock of WSGI (the “Hudson Bay
Master Fund Shares”), and all right, title and interest therein, free and clear
of any mortgage, lien, pledge, option, security interest, claim, charge,
restriction or encumbrance of any kind whatsoever (other than the sales
restrictions contained in paragraph 5 of the Settlement Agreement).  Immediately
upon execution of this Settlement Agreement, WSGI shall issue and deliver
irreversible instructions (the “Instructions”) to its transfer agent, American
Stock Transfer and Trust Company, LLC (“ASTTC”), 6201 15th Avenue, Brooklyn, New
York 11219 (attention: Anthony Foti, afoti@amstock.com), or other applicable
transfer agent or depository, directing that the Hudson Bay Fund Shares and the
Hudson Bay Master Fund Shares be issued and delivered to Hudson Bay to be
received forthwith and in no event later than two business days from execution
of the Settlement Agreement, and shall cause ASTTC to comply with the
Instructions.  The Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares
shall be electronically transferred to Hudson Bay or its designated broker or
agent via the Depository Trust Company or other agent (the “Stock Delivery”)
pursuant to instructions set forth in Exhibit A hereto (the “Stock
Delivery”).  Immediately following delivery of the Instructions to ASTTC, WSGI
shall deliver a copy of the Instructions to Hudson Bay’s counsel, Kleinberg,
Kaplan, Wolff & Cohen, P.C., 551 Fifth Avenue, 18th Floor, New York, New York
10167 (attention: Marc R. Rosen, Esq., mrosen@kkwc.com).  WSGI shall recognize
and record in its corporate books, records and shareholder register the
issuance, assignment and transfer of the Hudson Bay Fund Shares and the Hudson
Bay Master Fund Shares to Hudson Bay, and shall cause ASTTC, or other applicable
transfer agent or depository, to recognize and record in its corporate books,
records and shareholder log (relating to WSGI) the issuance, assignment and
transfer of the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares to
Hudson Bay.  Hudson Bay shall be entitled to all rights, benefits and
preferences accorded to holders of shares of common stock of WSGI.
 
 
3

--------------------------------------------------------------------------------

 

 


           2.           Freely Tradable Shares.
 
                      2.1           WSGI acknowledges and agrees that the Hudson
Bay Fund Shares and the Hudson Bay Master Fund Shares are being issued to Hudson
Bay pursuant to its “cashless” partial exercises of the Warrants, the Class A
Notice of Exercise and the Class B Notice of Exercise, and that the Warrants
have been held by Hudson Bay in excess of two years.  WSGI further acknowledges
and agrees that the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares
shall be freely tradable shares, without restriction of any kind (other than the
sales restrictions contained in paragraph 5 of the Settlement Agreement),
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”).  Immediately upon execution of this Settlement Agreement, in
the Instructions and otherwise, WSGI shall cause ASTTC, or other applicable
transfer agent or depository, to issue the Hudson Bay Fund Shares and the Hudson
Bay Master Fund Shares to Hudson Bay as freely tradable shares, without
restriction of any kind and without any restrictive legend prohibiting their
offering, sale or transfer or any other restrictive legend.  WSGI, at its sole
expense, agrees to take all such further action as Hudson Bay may request to
facilitate the foregoing.  WSGI acknowledges that Hudson Bay intends to offer,
sell or transfer the Hudson Bay Fund Shares and the Hudson Bay Master Fund
Shares, or a portion thereof, in accordance with Section 4(1) or Rule 144 of the
Securities Act and other applicable securities laws and rules.
 
           2.2           WSGI, in addition to the foregoing, acknowledges that
Hudson Bay shall make an application or applications pursuant to Section
3(a)(10) of the Securities Act, seeking, along with related relief, judicial
approval of the issuance of the Hudson Bay Fund Shares and the Hudson Bay Master
Fund Shares and providing that the Hudson Bay Fund Shares and the Hudson Bay
Master Fund Shares shall be freely tradable shares, without restriction of any
kind (other than the sales restrictions contained in paragraph 5 of the
Settlement Agreement); and WSGI hereby expressly consents to the application or
applications.  WSGI, at its sole cost, shall do all things and take all actions,
including, without limitation, to execute any stipulations, affidavits or other
documents and to appear as a witness at any hearing, as may be requested by
Hudson Bay, in support of the foregoing application or applications.  WSGI
acknowledges that upon issuance of a court order pursuant to Section 3(a)(10) of
the Securities Act, Hudson Bay intends to offer, sell or transfer the Hudson Bay
Fund Shares and the Hudson Bay Master Fund Shares, or a portion thereof, in
accordance with Section 4(1) or Rule 144 of the Securities Act and other
applicable securities laws and rules.
 
 
4

--------------------------------------------------------------------------------

 
 
3.           Attorneys’ Fees and Confession of Judgment.
 
           3.1           WSGI shall pay to Hudson Bay the aggregate sum of
$180,198.52 (the “Cash Settlement Amount”), representing legal expenses
previously incurred by Hudson Bay in the Supreme Court Action and to be incurred
in connection with the proceedings referenced in paragraph 2.2 of the Settlement
Agreement, in twelve (12) equal payments of $15,016.55 per month (each, a
“Payment”).  The first Payment shall be made by WSGI within two business days of
execution of this Settlement Agreement, with each remaining Payment to be made
by WSGI and received by Hudson Bay on or before the 15th day of each month
thereafter.  WSGI shall cause the Payments referenced herein to be transferred
to the bank account of Hudson Bay in accordance with the wire instructions set
forth in Exhibit A annexed hereto.  WSGI may prepay any installment Payment
without penalty.
 
           3.2           WSGI hereby confesses judgment and authorizes entry
thereof in favor of Hudson Bay in the total sum of $300,000, less any cash
Payments made by WSGI to Hudson Bay pursuant to the terms of the Settlement
Agreement, pursuant to Rule 3218 of the Civil Practice Law and Rules and any
other applicable law and rule.  Upon execution of this Settlement Agreement,
WSGI shall deliver to Hudson Bay’s counsel an original, executed and notarized
Affidavit of Confession of Judgment in the form annexed hereto as Exhibit B (the
“Confession of Judgment”), which may be filed by Hudson Bay, without notice, in
the event that WSGI fails to make any Payment when due.  WSGI acknowledges and
agrees that the amount of the Confession of Judgment is reasonable under the
circumstances, including, without limitation, the fact that Hudson Bay under the
Settlement Agreement is agreeing to forfeit its rights with respect to more than
4,000,000 shares of additional WSGI common stock, that under the Settlement WSGI
is paying Hudson Bay contractual attorneys’ fees in twelve equal monthly
installments, and that under the Settlement Agreement Hudson Bay is
discontinuing the Supreme Court Action and the remaining claims therein.
 
 
5

--------------------------------------------------------------------------------

 
 
4.           Exercise of Warrants; Exchange of Securities.  Upon the Stock
Delivery, the Warrants shall be deemed exercised in full on a “cashless” basis,
and Hudson Bay shall have no further rights of any kind whatsoever with respect
to the Warrants.  Within two business days following the Stock Delivery, in
exchange for the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares
delivered pursuant to paragraphs 1 and 2 of this Settlement Agreement, Hudson
Bay shall deliver to WSGI the original certificates constituting the Warrants.
 
5.           Limitations on Sales Volume.  Hudson Bay agrees that it shall not
sell on any one trading day a combined total of Hudson Bay Fund Shares and
Hudson Bay Master Fund Shares in excess of the greater of 20% of the (i) daily
or intra day (i.e., on the date of each sale) trading volume of shares of common
stock of WSGI, as reported by Bloomberg Financial, L.P., or (ii) daily average
of the prior 40-day trading volume of shares of common stock of WSGI, computed
using data compiled by Bloomberg Financial, L.P.  Private sales of the Hudson
Bay Fund Shares or the Hudson Bay Master Fund Shares, or any portion thereof, to
or between Hudson Bay Fund, Hudson Bay Master Fund and any other entity owned,
controlled by, under common control with them, or any other person or entity
affiliated with any of the foregoing, or to or involving any other person or
entity (“Private Sales”), shall not be subject to the foregoing sales
restrictions and/or this paragraph.  The following shall not be subject to the
foregoing sales restrictions and/or included in the computation of the volume
limitations herein: (a) sales of the Hudson Bay Fund Shares or the Hudson Bay
Master Fund Shares, or any portion thereof, by Hudson Bay for at least thirty
(30) percent above the closing price per share of WSGI common stock on the
trading day immediately preceding the date of the sale(s), that do not
constitute Private Sales; and (b) sales and transactions between Hudson Bay
Fund, Hudson Bay Master Fund and any other entity owned, controlled by, under
common control with them, or any other person or entity affiliated with any of
the foregoing, that do not constitute Private Sales.
 
 
6

--------------------------------------------------------------------------------

 
 
6.           Sales Reports; Violations of Sales Restrictions.  Hudson Bay, with
respect to the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares, and
other than with respect to Private Sales, shall deliver to WSGI weekly reports
on each Monday (unless that day is a federal holiday, in which case the delivery
shall be made the following day), by 5:00 p.m. eastern standard time, by email
delivery to Barbara M. Johnson, at bjohnson@wsgi.com, identifying the number of
shares of common stock of WSGI sold by Hudson Bay on each trading day during the
preceding week.  In the event that Hudson Bay’s sales on a particular date or
dates exceeds the sales volume limitations set forth in paragraph 5 above, then
Hudson Bay shall immediately disgorge to WSGI all of Hudson Bay’s profits with
respect to any amount(s) above the foregoing sales volume limitations relating
to the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares.
 
7.           Injunctive Relief.  Due to the nature of this Settlement Agreement
and the protections provided to WSGI in paragraphs 5 and 6 above, the Parties
acknowledge that a breach of paragraphs 5 or 6 above may result in irreparable
injury to WSGI, and that the only appropriate remedy for such breaches would be
an injunction.  Thus, in the event there is a breach by Hudson Bay of paragraphs
5 or 6 of the Settlement Agreement, WSGI shall be entitled to seek and obtain
injunctive relief for any breaches without the posting of a bond, whether to
restrain Hudson Bay from violating paragraph 5 or ordering Hudson Bay to comply
with paragraph 6.  The Parties further acknowledge that any relief available to
WSGI pursuant to this paragraph is separate and distinct from any damages that
may otherwise be available to WSGI in the event of a breach of paragraphs 5 or 6
of the Settlement Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
8.           Release of WSGI.  In exchange for the promises, undertakings and
agreements by WSGI contained in the Settlement Agreement – effective only (I)
upon WSGI’s delivery to Hudson Bay of the Cash Settlement Amount and the Hudson
Bay Fund Shares and the Hudson Bay Master Fund Shares in accordance with the
terms of this Settlement Agreement, and WSGI’s strict compliance with all of the
other terms of the Settlement Agreement; (II) upon the expiration of 91 days
following Hudson Bay’s receipt of the Cash Settlement Amount and the Hudson Bay
Fund Shares and the Hudson Bay Master Fund Shares (the “Lookback Period”), and
so long as during the Lookback Period (i) WSGI has not filed any petition for
bankruptcy, readjustment of its debts or similar relief under any law providing
for the relief of debtors or relating to bankruptcy, insolvency or readjustment
of debts (each, a “Voluntary Bankruptcy Event”), or (ii) a petition or other
application for involuntary bankruptcy, readjustment of debts or similar relief
under any law providing for the relief of debtors or relating to bankruptcy,
insolvency or readjustment of debts has not been filed with respect to WSGI
(each, an “Involuntary Bankruptcy Event”); and (III) in the event a Voluntary
Bankruptcy Event or Involuntary Bankruptcy Event occurs during the Lookback
Period, upon the earliest of (a) the expiration of the statute of limitation
under Section 546(a) of the Bankruptcy Code or any comparable federal or state
statute or law, (b) if the estate of WSGI seeks relinquishment of all or any
portion of the Cash Settlement Amount, the Hudson Bay Fund Shares or the Hudson
Bay Master Fund Shares, or any related profits or other benefits received by
Hudson Bay in connection with this Settlement Agreement, the date of an
unappealable disposition favorable to Hudson Bay, (c) the date the estate of
WSGI releases Hudson Bay from Section 546(a) of the Bankruptcy Code or any
comparable federal or state statute or law, and (d) the dismissal of any and all
actions underlying the Voluntary Bankruptcy Event or Involuntary Bankruptcy
Event without Hudson Bay having been required to relinquish all or any portion
of the Cash Settlement Amount, the Hudson Bay Fund Shares or the Hudson Bay
Master Fund Shares, or any related profits or other benefits received by Hudson
Bay in connection with this Settlement Agreement – Hudson Bay releases and
discharges WSGI and its present and former officers, directors, employees,
representatives, parents, subsidiaries, divisions, affiliates, agents,
predecessors and successors (collectively, the “WSGI Releasees”) from any and
all actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, and demands whatsoever in law or equity, whether known or
unknown, which Hudson Bay and its present and former officers, directors,
partners, employees, representatives, parents, subsidiaries, divisions,
affiliates, agents, predecessors and successors ever had, now have or hereafter
can, shall or may, have against any of the WSGI Releasees for, upon, or by
reason of any matter, cause or thing whatsoever from the beginning of the world
to the day of the date of this Settlement Agreement including, but not limited
to, the claims and causes of action previously asserted by Hudson Bay in the
Supreme Court Action and any claims or causes of action related to any of the
Warrants; provided that, notwithstanding anything to the contrary herein, this
release shall in no way relieve the WSGI Releasees from any of their promises,
undertakings and agreements contained in this Settlement Agreement of in the
Confession of Judgment referenced in paragraph 3 herein.
 
           9.           Release of Hudson Bay.  In exchange for the promises,
undertakings and agreements by Hudson Bay contained in the Settlement Agreement,
WSGI releases and discharges Hudson Bay and its present and former officers,
directors, partners, employees, representatives, parents, subsidiaries,
divisions, affiliates, agents, predecessors and successors (collectively, the
“Hudson Bay Releasees”) from any and all actions, causes of action, suits,
debts, dues, sums of money, accounts, reckonings, bonds, bills, specialties,
covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, extents, executions, claims, and demands
whatsoever in law or equity, whether known or unknown, which WSGI and its
present and former officers, directors, employees, representatives, parents,
subsidiaries, divisions, affiliates, agents, predecessors and successors ever
had, now have or hereafter can, shall or may, have against any of the Hudson Bay
Releasees for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the day of the date of this Settlement Agreement;
provided that, notwithstanding anything to the contrary herein, this release
shall in no way relieve the Hudson Bay Releasees from any of their promises,
undertakings and agreements contained in this Settlement Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
10.           Discontinuance of Supreme Court Action.  Within two business days
following Hudson Bay’s receipt of the Hudson Bay Fund Shares and the Hudson Bay
Master Fund Shares in accordance with the terms of this Settlement Agreement,
the Parties shall cause their respective counsel to execute a stipulation of
discontinuance, in the form annexed hereto as Exhibit C, discontinuing the
Supreme Court Action with prejudice.  This stipulation of discontinuance
thereafter may be filed by any Party without further notice.
 
           11.           Withdrawal of Appeal.  Within two business days
following execution of the Settlement Agreement, the Parties shall cause their
respective counsel to execute and deliver to each other a stipulation of
withdrawal, in the form annexed hereto as Exhibit D, withdrawing WSGI’s notice
of appeal dated March 31, 2011, and filed April 2, 2011 (the “March 2011 Notice
of Appeal”), and WSGI shall cause the stipulation of withdrawal to be filed and
the March 2011 Notice of Appeal to be withdrawn with prejudice.
 
           12.           WSGI’s Filing Obligation.
 
                      12.1           WSGI agrees that it shall comply fully with
its filing, disclosure and other obligations under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and shall not terminate or suspend in
any way its registration under Section 12 of the Exchange Act (the
“Obligations”).  In the event WSGI fails to timely make any filing with the U.S.
Securities and Exchange Commission required to be filed pursuant to the Exchange
Act, WSGI’s registration under Section 12 of the Exchange Act is terminated or
suspended, or WSGI otherwise violates its Obligations, then (i) the selling
restrictions and other obligations set forth in paragraphs 5 and 6 of this
Settlement Agreement shall not apply to Hudson Bay, for so long as WSGI fails to
comply with its Obligations, (ii) WSGI shall pay to Hudson Bay, as liquidated
damages, an amount equal to $5,000 per trading day (each, a “Trading Date”),
with the liquidated damages payable within five business days from each Trading
Date, for so long as WSGI fails to comply with its Obligations, and (iii) Hudson
Bay shall be entitled to all compensatory and other damages, including lost
profits, indirect damages, consequential damages and special damages, sustained
by Hudson Bay as a result of WSGI’s breach of the Obligations and this
provision.   The Parties agree that the liquidated damages provision set forth
in paragraph 12(ii) is not a penalty, and shall not constitute the sole remedy
of Hudson Bay in the event of a breach of the Obligations.
 
 
9

--------------------------------------------------------------------------------

 
 
 
                      12.2           Due to the nature of the Obligations, WSGI
acknowledges that a breach of paragraph 12.1 may result in irreparable injury to
Hudson Bay, and that the only appropriate remedy for such breach would be an
injunction or other equitable relief.  Thus, in the event there is a breach by
WSGI of paragraph 12.1 of the Settlement Agreement, WSGI shall be entitled to
seek and obtain injunctive or other equitable relief for any breach of the
Obligations without the posting of a bond.
 
                      12.3           The Parties agree that only upon issuance
of a final, unappealable court order pursuant to Section 3(a)(10) of the
Securities Act and in accordance with paragraph 2.2 of this Settlement
Agreement, approving the issuance of the Hudson Bay Fund Shares and the Hudson
Bay Master Fund Shares pursuant to the terms of this Settlement Agreement and
declaring that the Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares
shall be freely tradable shares, without restriction of any kind (other than the
sales restrictions contained in paragraph 5 of the Settlement Agreement), then
paragraph 12 in its entirety shall be of no force or effect.
 
13.           Representations and Warranties by WSGI.  WSGI hereby represents
and warrants to Hudson Bay:
 
           i.           Authorization of Settlement Agreement.  WSGI is an
entity duly organized,  validly existing and in good standing under the laws of
the State of Delaware with full right and corporate power and authority to enter
into and to consummate the transactions contemplated by this Settlement
Agreement and otherwise to carry out its obligations hereunder; and the
execution, delivery and performance by WSGI of the transactions contemplated by
this Settlement Agreement have been duly authorized by all necessary corporate
or similar action on the part of WSGI.  This Settlement Agreement, when executed
and delivered by WSGI, shall constitute a valid and legally binding obligation
of WSGI, enforceable against WSGI in accordance with the terms of the Settlement
Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
 
 
ii.           Title Issuance.  WSGI is the beneficial owner of the Cash
Settlement Amount and the shares of common stock that shall constitute the
Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares, and has the
absolute right to sell, assign, convey, transfer and deliver such amount and
such shares and any and all rights and benefits incident to the ownership
thereof, free and clear of any mortgage, lien, pledge, option, security
interest, claim, charge, restriction or encumbrance of any kind whatsoever.  The
Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares have been duly
authorized by WSGI and, when delivered in accordance with the terms of this
Settlement Agreement, will be fully paid and non-assessable.  The Hudson Bay
Fund Shares and the Hudson Bay Master Fund Shares shall be issued without any
restrictive legend and shall be freely tradable without restriction of any kind
(other than the sales restrictions contained in paragraph 5 of the Settlement
Agreement).
 
           iii.           No Conflicts; Advice.  Neither the execution and
delivery of this Settlement Agreement, nor the consummation of the transactions
contemplated thereby, does or will violate any constitution, statute,
regulation, rule, injunction, judgment, order, decree, ruling, charge or other
restriction of any government, governmental or regulatory agency or body, or
court, or any provision of WSGI’s organizational documents or other similar
governing instruments, or conflict with, violate or constitute a default under
any agreement, facility, debt or other instrument, obligation or understanding
to which WSGI is a party.  WSGI has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with the transactions contemplated by the Settlement Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
           iv.           No Litigation or Appeals.  There is no action, suit,
proceeding, judgment, claim or investigation pending, or to the knowledge of
WSGI, threatened against WSGI that could reasonably be expected in any manner to
challenge or seek to prevent, enjoin, impair, alter or delay any of the
transactions contemplated by this Settlement Agreement.  WSGI has not filed in
the Supreme Court Action any notice of appeal other than the March 2011 Notice
of Appeal.
 
 v.           Consents.  No authorization, consent, order, or approval by any
governmental or regulatory agency or body, or other person, is required for the
valid authorization, execution, delivery and performance by WSGI of this
Settlement Agreement and the consummation of the transactions contemplated
thereby.
 
           14.           Survival of Representations.  All representations and
warranties made by WSGI in this Settlement Agreement shall survive the
Closing.  These representations shall not be affected or diminished by any
investigation, at any time, by or on behalf of Hudson Bay.
 
           15.           Indemnification.
 
                      15.1  WSGI acknowledges that it understands the meaning
and legal consequences of the representations and warranties contained in
paragraph 13 of the Settlement Agreement, and agrees to indemnify and hold
harmless Hudson Bay, and any officers, directors, partners, employees,
representatives, parents, subsidiaries, divisions, affiliates, agents,
predecessors and successors thereof, from and against any and all loss, damage
or liability (including reasonable attorneys’ fees), relating to or arising out
of a breach of any of the representations or warranties made by WSGI in this
Settlement Agreement.
 
 
12

--------------------------------------------------------------------------------

 
 
 
           15.2           WSGI agrees to indemnify and hold harmless Hudson Bay,
and any officers, directors, partners, employees, representatives, parents,
subsidiaries, divisions, affiliates, agents, predecessors and successors
thereof, from and against any and all loss, damage or liability (including
reasonable attorneys’ fees), relating to or arising out of ASTTC’s failure to
(i) comply with the Instructions, (ii) issue and deliver to Hudson Bay the
Hudson Bay Fund Shares and the Hudson Bay Master Fund Shares in accordance with
the terms of this Settlement Agreement, and/or (iii) recognize and record in its
corporate books, records and shareholder log (relating to WSGI) the issuance,
assignment and transfer of the Hudson Bay Fund Shares and the Hudson Bay Master
Fund Shares to Hudson Bay.
 
16.           Domestication.
 
                      16.1           WSGI consents to the immediate
domestication without delay of any and all judgments including, without
limitation, the Confession of Judgment (collectively or individually the “Hudson
Bay Judgment”), obtained by Hudson Bay or its affiliates pursuant to the terms
and conditions of the Settlement Agreement.  WSGI waives any and all rights that
it has now or may have in the future pursuant to the Florida Enforcement of
Foreign Judgments Act [Sections 55.501-55.509, Florida Statutes] including, but
not limited to, the following: (a) the right to notice, presentment, or demand
pursuant to Section 55.505(2); and (b) the 30-day waiting period pursuant to
Section 55.505(3).  WSGI waives any and all rights to seek or obtain a stay of
enforcement pursuant to Section 55.509.  WSGI hereby declares that it shall not,
for any reason, file any paper or in any way seek to obtain a stay of
enforcement for any reason.  WSGI agrees that the Hudson Bay Judgment is valid
on its face and WSGI hereby waives any and rights that it has now or may ever
have to contest the validity or the enforcement of the Hudson Bay Judgment in
any way whether based upon jurisdiction or otherwise.
 
 
13

--------------------------------------------------------------------------------

 
 
 
                      16.2           WSGI knowingly and voluntarily acknowledges
that it is and shall hereafter be fully and unconditionally susceptible and
subject to the exclusive jurisdiction of the Hillsborough or Brevard County,
Florida Circuit Courts for adjudication of all matters relating to or arising
out of the domestication of the Hudson Bay Judgment. WSGI hereby voluntarily and
irrevocably submits and subjects itself to the complete jurisdiction of the
Hillsborough or Brevard County Circuit Court, in Florida, for adjudication,
resolution and enforcement of any and all issues and matters of every nature
relating to, arising from or otherwise involving the domestication of the Hudson
Bay Judgment.    WSGI consents that the Hudson Bay Judgment establishes that the
interest of Hudson Bay is valid and superior to any interest that WSGI may have
in the property and/or chattel that is the subject of the Settlement
Agreement.  WSGI hereby waives any and all defenses and any right to
reconsideration and/or appeal of the Hudson Bay Judgment.  The exclusive venue
for all actions or proceedings relating to or involving the domestication of the
Hudson Bay Judgment in the State of Florida shall be the State Courts in
Hillsborough or Brevard County, Florida.
 
                      16.3           Upon execution of this Settlement
Agreement, WSGI shall execute the waiver attached hereto as Exhibit E, and
deliver the original, notarized waiver form to counsel for Hudson Bay, and this
waiver may be filed by Hudson Bay without further notice.
 
17.           Non-Affiliated Parties.  WSGI acknowledges that Hudson Bay is not
an affiliate of WSGI for purposes of the Securities Act or otherwise.
 
 
14

--------------------------------------------------------------------------------

 
 
 
                18.            Governing Law; Jurisdiction and Venue.  All
questions concerning the construction, validity, enforcement and interpretation
of this Settlement Agreement shall be governed by the internal laws of the State
of New York, without giving effect to any choice of law or conflict of law
provision or rule, whether of the State of New York or any other jurisdiction,
that would cause the application of the laws of any jurisdiction other than the
State of New York.  The Parties hereby irrevocably agree that, with respect to
all disputes arising under, in connection with or in any way related to this
Settlement Agreement and the transactions contemplated thereby, (i) all such
disputes (except in the event Hudson Bay seeks to domesticate the Hudson Bay
Judgment in the State of Florida) shall exclusively be adjudicated in the state
and federal courts located in the State of New York, County of New York, (ii)
the Parties waive any defenses based upon lack of personal jurisdiction and
improper or inconvenient venue in connection with such disputes and proceedings,
and (iii) without waiver of any other means of service of process, service of
process may be effectuated by registered or certified mail, return receipt
requested, upon the following:
 

 
If to Hudson Bay Fund:
Hudson Bay Fund LP
 
 
120 Broadway, 40th Floor
 
 
New York, New York 10271
 
 
Attn: Yoav Roth
       
with a copy to:
Kleinberg, Kaplan, Wolff & Cohen, P.C.
   
551 Fifth Avenue, 18th Floor
   
New York, New York 10176
 
 
Attn: Marc R. Rosen, Esq.
       
If to Hudson Bay Master Fund:
Hudson Bay Master Fund, Ltd.
 
 
c/o Hudson Bay Fund LP
 
 
120 Broadway, 40th Floor
 
 
New York, New York 10271
 
 
Attn: Yoav Roth
       
with a copy to:
Kleinberg, Kaplan, Wolff & Cohen, P.C.
   
551 Fifth Avenue, 18th Floor
   
New York, New York 10176
 
 
Attn: Marc R. Rosen, Esq.
       
If to WSGI:
World Surveillance Group Inc.
 
 
Mail Code : SWC
   
Kennedy Space Center, FL 32899
   
Attn: Barbara M. Johnson, Esq.
       
with a copy to:
Ledwith & Atkinson
   
14 St. James Place
   
Lynbrook, NY 11563
 
 
Attn: Thomas D. Atkinson, Esq.

 
 
 
15

--------------------------------------------------------------------------------

 
 

 
or to such other address as any Party may have designated in writing, provided
that notices of change of address shall be effective only upon
receipt.  Notwithstanding anything to the contrary herein, Hudson Bay may file
and enforce the Confession of Judgment in any jurisdiction in the world.
 
           19.           Attorneys’ Fees and Expenses.  The Parties agree
that in the event any Party breaches the terms of this Settlement Agreement, or
the representations or warranties contained herein, and the non-breaching party
then seeks to enforce the terms, representations or warranties of this
Settlement Agreement and/or obtain injunctive or equitable relief, the
prevailing party shall be entitled to recover from the breaching party all of
the prevailing party’s reasonable attorneys’ fees and costs (both at the trial
and appellate levels) incurred in connection with the prevailing party’s
enforcement of the terms, representations and warranties of the Settlement
Agreement and/or efforts to obtain injunctive or equitable relief.
 
 20.           Non-Exclusive Remedies.  The Parties agree that they are entitled
to exercise any remedy at law or in equity, each of which shall be deemed
cumulative and not exclusive.  The Parties further agree that the non-breaching
party is entitled to seek specific performance or other equitable relief with
respect to the provisions of this Settlement Agreement, and that monetary
damages would not provide adequate compensation for any damages incurred by
reason of a breach of any of the provisions of this Settlement Agreement.
 
              21.   Settlement Agreement Not Admissible; No Admission of
Liability.  The Parties agree that, in any future legal or other proceeding,
evidence concerning any term or provision in the Settlement Agreement shall not
be used in any way, shall not be discoverable or admissible in any respect and
shall be without prejudice to each Party’s legal position, except in any action
to enforce the terms, representations and/or warranties of the Settlement
Agreement.  The Parties further agree that execution of this Settlement
Agreement and compliance with its terms do not constitute an admission of
liability or wrongdoing by the Parties.
 
           22.           Entire Agreement; No Oral Modification.  This
Settlement Agreement constitutes the final and complete understanding of the
Parties with respect to the terms of the Settlement Agreement and the
transactions contemplated by the Settlement Agreement, and supersedes any and
all prior written and oral agreements, statements, understandings and
discussions with respect to the Settlement Agreement.  No Party shall be bound
by any terms or representations not expressly contained in writing in the
Settlement Agreement, each of which is agreed to be immaterial and none of which
was relied upon by the Parties in entering into this Settlement Agreement.  No
termination or modification of this Settlement Agreement shall be valid unless
in writing and signed by the Parties.
 
           23.           Good Faith Cooperation.  The Parties agree to do all
things, take all actions and to execute any instruments, certificates, approvals
and other documents in order to carry out and effectuate the terms, intent and
purposes of this Settlement Agreement.
 
           24.           Attorney-in-Fact Appointment.  WSGI hereby irrevocably
appoints Hudson Bay and any officer or agent of Hudson Bay as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of WSGI, and in the name of WSGI, in Hudson Bay’s sole discretion, for
the purpose of causing ASTTC to issue and deliver the Hudson Bay Fund Shares and
the Hudson Bay Master Fund Shares in accordance with the terms of paragraph 1
and 2 of this Settlement Agreement, to take any and all appropriate action
against ASTTC, including, without limitation, the power to execute any and all
documents and instruments, and to give instructions, in the place of WSGI,
and/or to commence litigation in the place of WSGI, which may be necessary or
desirable to accomplish the purposes of paragraphs 1 and 2 of this Settlement
Agreement.  WSGI agrees to indemnify and hold harmless Hudson Bay and any
officer or agent of Hudson Bay from and against any and all loss, damage or
liability (including reasonable attorneys’ fees), relating to or arising out of
their appointment and actions as attorney-in-fact pursuant to this paragraph 24
of this Settlement Agreement.
 
 
16

--------------------------------------------------------------------------------

 
 
           25.            Survival of Provisions.  The invalidity, illegality or
unenforceability of any provision in this Settlement Agreement pursuant to
judicial decree or otherwise shall not affect the validity or enforceability of
any other provision in this Settlement Agreement, all of which shall remain in
full force and effect.
 
26.           Captions.  The captions in this Settlement Agreement are for
convenience only and shall not be considered a part of the Settlement Agreement
or affect the construction or interpretation of any provision in this Settlement
Agreement.
 
           27.           Counterparts.  This Settlement Agreement may be
executed in counterparts, including electronically transmitted counterparts,
each of which shall constitute an original copy hereof, but all of which
together shall constitute one agreement.
 
           28.           Mutual Drafting of Settlement Agreement.  The
negotiation and drafting of this Settlement Agreement have been participated in
by each of the Parties for all purposes, and it shall be deemed to have been
drafted jointly by all Parties.
 
           29.           Settlement Agreement Entered Into Voluntarily.  The
Parties agree that they have entered into this Settlement Agreement voluntarily
and knowingly and without coercion, duress or other improper pressure, and that
they have reviewed this Settlement Agreement with independent counsel and fully
understand and agree to its terms and representations.
 
 
17

--------------------------------------------------------------------------------

 
 
 
           30.           Parties in Interest.  Nothing in this Settlement
Agreement, whether express or implied, is intended to confer any rights or
remedies under or by reason of the Settlement Agreement upon any persons or
entities other than the Parties.
 
           31.           Binding Agreement.  This Settlement Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors.
 
IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
the day and year first above written.
 
HUDSON BAY FUND LP
 
     By: Hudson Bay Capital Management LP,
            Investment Manager
 
 
By: _________________________________
 
Name: Yoav Roth
 
Title: Authorized Signatory
 
Date:  May 17, 2011
 
HUDSON BAY MASTER FUND, LTD.
 
     By: Hudson Bay Capital Management LP,
            Investment Manager
 
 
By: _______________________________________
 
Name: Yoav Roth
 
Title: Authorized Signatory
 
Date: May 17, 2011
         
WORLD SURVEILLANCE GROUP INC.
 
 
By: _________________________________
 
Name: Glenn D. Estrella
 
Title: President and Chief Executive Officer
 
Date: May 17, 2011
     

 
 
18

--------------------------------------------------------------------------------

 

 




Exhibit A


For Stock Delivery:


Hudson Bay Master Fund Ltd.
UBS Securities LLC
Broker Number: 642
Account Number: 75292137
Tax ID: 98-0669111


For Payment of Attorneys’ Fees/Cash Settlement Amount:


Bank: UBS AG (Stamford Branch)
ABA: 026007993
A/C Name: UBS Securities LLC
A/C Number: 101-WA-797414-000
FFC A/C Name: Hudson Bay Master Fund LTD
FFC A/C Number: 75292137


 
19

--------------------------------------------------------------------------------

 










 Exhibit B


AFFIDAVIT  OF CONFESSION OF JUDGMENT
ON BEHALF OF WORLD SURVEILLANCE GROUP INC.


STATE OF FLORIDA
)
 
) ss.:
COUNTY OF BREVARD
)

  

Glenn D. Estrella, being duly sworn, deposes and says; that deponent is the
President and Chief Executive Officer of World Surveillance Group Inc. (the
“Corporation”) and is duly authorized to make this affidavit on behalf of the
Corporation.
 
1.           The Corporation hereby confesses judgment and authorizes entry
thereof in favor of Hudson Bay Fund LP, 120 Broadway, 40th Floor, New York, New
York 10271, and Hudson Bay Master Fund Ltd., 87 Mary Street, George Town, Grand
Cayman, KYI-9002, Cayman Islands (together, “Hudson Bay”), in the total sum of
$300,000, less any cash payments made by the Corporation to Hudson Bay pursuant
to the terms of the Settlement Agreement dated May 17, 2011 (the “Settlement
Agreement”), pursuant to Rule 3218 of the Civil Practice Law and Rules and any
other applicable law and rule.
 
               2.           The Corporation resides in Brevard County, in the
State of Florida.
 
   3.           This confession of judgment is based upon a debt justly due and
owing by the Corporation and arising from the following facts:
 
On or about May 17, 2011, the Corporation and Hudson Bay entered into the
Settlement Agreement.  The Settlement Agreement requires the Corporation to pay
to Hudson Bay the aggregate sum of $180,198.52 in twelve (12) equal payments of
$15,016.55 per month (each, a “Payment”).  The Settlement Agreement provided
that the first Payment be made by the Corporation within two business days of
execution of this Settlement Agreement, with each remaining Payment to be made
by the Corporation and received by Hudson Bay on or before the 15th day of each
month thereafter.  The Corporation agreed in the Settlement Agreement that in
the event the Corporation failed to make any Payment when due, Hudson Bay could
file and enforce this confession of judgment in any jurisdiction in the world,
and agreed that the amount of this confession of judgment is reasonable.
 
 
20

--------------------------------------------------------------------------------

 
 


4.           The Corporation acknowledges and does not dispute owing Hudson Bay
the sum of $300,000, less any cash payments made by the Corporation pursuant to
the Settlement Agreement.
 
5.           The Corporation hereby authorizes Hudson Bay to finally and
irrevocably fix, enter and assess a judgment against the Corporation for the sum
of $300,000 (less any payments made by the Corporation pursuant to the
Settlement Agreement) in any court in the United States  as well as in any court
in any foreign jurisdiction where assets or property belonging to the
Corporation or in which it has an interest may be found, in accordance with the
foregoing.
 

 
______________________________
 
Glenn D. Estrella
 
President and Chief Executive Officer



Sworn to me before this
17th day of May 2011




____________________
Notary Public
 
 
21

--------------------------------------------------------------------------------

 
 
Exhibit C




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
x
Index Number 650366/09
 
STIPULATION OF
DISCONTINUANCE
 
 
HUDSON BAY FUND LP and HUDSON BAY OVERSEAS FUND, LTD.,
 
 Plaintiffs,
 
-  against  -
 
SANSWIRE CORP. f/k/a GLOBETEL COMMUNICATIONS CORP.,
 
 Defendant.
:
:
:
:
:
:
:
:
:
:
:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
X



 IT IS HEREBY STIPULATED AND AGREED by and between counsel for plaintiffs Hudson
Bay Fund LP and Hudson Bay Overseas Fund, Ltd. n/k/a Hudson Bay Master Fund Ltd.
and defendant Sanswire Corp. f/k/a Globetel Communications Corp. and n/k/a World
Surveillance Group Inc. that, whereas no party herein is an infant, an
incompetent person for whom a committee has been appointed or a conservatee, and
no person not a party has an interest in the subject matter of this action, (i)
the above-captioned action is discontinued with prejudice, without statutory
costs to any party; and (ii) this stipulation may be executed in counterparts,
and photocopies of this stipulation shall have the same force and effect as
originals.
 
Dated: May 17, 2011
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
 
By:                                                                     
     Marc R. Rosen
551 Fifth Avenue, 18th Floor
New York, New York  10176
(212) 986-6000
 
Attorneys for Plaintiffs
 
Ledwith & Atkinson
 
By: _________________________________
      Thomas D. Atkinson
14 St. James Place
Lynbrook, New York  11563
(516) 593-1771
 
Attorneys for Defendant
 

 
 
 
22

--------------------------------------------------------------------------------

 
 
Exhibit D




SUPREME COURT OF THE STATE OF NEW YORK
APPELLATE DIVISION: FIRST DEPARTMENT
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
x
Index Number 650366/09
 
STIPULATION
OF WITHDRAWAL
 
 
HUDSON BAY FUND LP and HUDSON BAY OVERSEAS FUND, LTD.,
 
 Plaintiffs,
 
-  against  -
 
SANSWIRE CORP. f/k/a GLOBETEL COMMUNICATIONS CORP.,
 
 Defendant.
:
:
:
:
:
:
:
:
:
:
:
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
-
X



 IT IS HEREBY STIPULATED AND AGREED by and between counsel for
plaintiffs/respondents Hudson Bay Fund LP and Hudson Bay Overseas Fund, Ltd.
n/k/a Hudson Bay Master Fund Ltd. and defendant/appellant Sanswire Corp. f/k/a
Globetel Communications Corp. and n/k/a World Surveillance Group Inc.
(“Appellant”) that (i) the notice of appeal dated March 31, 2011, and filed on
April 2, 2011 by Appellant, is hereby withdrawn with prejudice, and (ii) this
stipulation may be executed in counterparts, and photocopies of this stipulation
shall have the same force and effect as originals.
 
Dated: May 17, 2011
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
 
By:                                                                     
     Marc R. Rosen
551 Fifth Avenue, 18th Floor
New York, New York  10176
(212) 986-6000
 
Attorneys for Plaintiffs/Respondents
 
Ledwith & Atkinson
 
By: ________________________________
      Thomas D. Atkinson
14 St. James Place
Lynbrook, New York  11563
(516) 593-1771
 
Attorneys for Defendant/Appellant
 

 
 
 
23

--------------------------------------------------------------------------------

 

 


Exhibit E


 
CONSENT TO DOMESTICATION OF JUDGMENT AND WAIVER OF RIGHTS
PURSUANT TO FLORIDA ENFORCEMENT OF FOREIGN JUDGMENTS ACT
 


World Surveillance Group, Inc. f/k/a Sanswire Corp. (“WSGI”) hereby enters into
this Consent to Domestication of Judgment and Waiver of Rights Pursuant to
Florida Enforcement of Foreign Judgments Act (this “Waiver”) effective this 17th
day of May, 2011.  WSGI unequivocally acknowledges and agrees as follows:


1. WSGI consents to the immediate domestication without delay of any and all
judgments (collectively or individually the “Hudson Bay Judgment”) obtained by
Hudson Bay Fund LP, Hudson Bay Master Fund Ltd. f/k/a Hudson Bay Overseas Fund,
Ltd, or Hudson Bay Capital Management LP (or any of them or their affiliates)
(collectively, “Hudson Bay”) pursuant to the terms and conditions of the
Settlement Agreement executed on May 17, 2011 (the “Settlement Agreement”).


2. WSGI waives any and all rights that it has now or may have in the future
pursuant to the Florida Enforcement of Foreign Judgments Act [Sections
55.501-55.509, Florida Statutes] including, but not limited to, the following:


(a) the right to notice, presentment, or demand pursuant to Section 55.505(2);
and
(b) the 30 day waiting period pursuant to Section 55.505(3).


3. WSGI waives any and all rights to seek or obtain a stay of enforcement
pursuant to Section 55.509.  WSGI hereby declares that it shall not, for any
reason, file any paper or in any way seek to obtain a stay of enforcement for
any reason.


4. The Hudson Bay Judgment is valid on its face and WSGI hereby waives any and
rights that it has now or may ever have to contest the validity or the
enforcement of the Hudson Bay Judgment in any way whether based upon
jurisdiction or otherwise.


5. WSGI knowingly and voluntarily acknowledges that WSGI is and shall hereafter
be fully and unconditionally susceptible and subject to the exclusive
jurisdiction of the Hillsborough or Brevard County, Florida Circuit Courts for
adjudication of all matters relating to or arising out of the domestication of
the Hudson Bay Judgment, or this Waiver or any document executed pursuant to
this Waiver.  WSGI hereby voluntarily and irrevocably submits and subjects
themselves to the complete jurisdiction and venue of the Hillsborough or Brevard
County Circuit Court for adjudication, resolution and enforcement of any and all
issues and matters of every nature relating to, arising from or otherwise
involving the domestication of the Hudson Bay Judgment, or this Waiver or any
document executed pursuant to this Waiver.  The exclusive venue for all actions
or proceedings relating to or involving the domestication of the Hudson Bay
Judgment in the State of Florida shall be the State Courts in Hillsborough or
Brevard County, Florida.
 
 
24

--------------------------------------------------------------------------------

 
 

 
6. WSGI consents that the Hudson Bay Judgment and this Waiver establishes that
the interest of Hudson Bay is valid and superior to any interest that WSGI may
have in the property and/or chattel that is the subject of the Settlement
Agreement.


7. WSGI hereby waives any and all defenses and any right to reconsideration
and/or appeal of the Hudson Bay Judgment.


8. This Waiver shall inure to the benefit of Hudson Bay and shall be fully
binding upon WSGI’s heirs, devisees, spouses, beneficiaries, personal
representatives, executors, partners, shareholders, affiliates, agents,
trustees, receivers, guardians, successors and assigns.


9. Time is of the essence for all matters specified in, addressed by, or
relating to this Waiver or any document executed pursuant hereto.  There shall
not be any grace period for the performance of any obligation imposed upon or
assumed by WSGI in this Waiver except as expressly defined therein.


IN WITNESS WHEREOF, an authorized representative of WSGI has set their hand upon
and entered into this Consent to Domestication of Judgment and Waiver of Rights
Pursuant to Florida Enforcement of Foreign Judgments Act to be fully effective
upon execution hereof.




WORLD SURVEILLANCE GROUP INC. f/k/a Sanswire Corp.
 
 
By:    ___________________________________
 
Title: ___________________________________
 
 



STATE OF __________________


COUNTY OF ________________


BEFORE ME, the foregoing instrument was duly executed and acknowledged before me
this 17th day of May, 2011 by ____________________ as _______________________ of
World Surveillance Group Inc. f/k/a Sanswire Corp., who is personally known to
me ____ or produced ________________________ as identification.


(Notary Seal must be affixed)
   
_________________________________
 
Print Name: _______________________
 
NOTARY PUBLIC
 
My Commission Expires:



 
 
 
 
25
